Title: To George Washington from Edmund Randolph, 9 March 1795
From: Randolph, Edmund
To: Washington, George


        
          March 9. 1795.
        
        The Secretary of State has the honor of Reporting to the President, that of the fifty three Laws, passed during the late Session of Congress, the following only require his immediate attention.
        1. The calling out of the Militia for the western service—This is understood to be done.
        2. The Loan of two million of dollars—done.
        3. Paying instalments of foreign debts—done.
        4. The Algerine money—done.
        5. Purveyor of supplies—done.
        6. Count de Grasse’s daughters—belonging to the Secretary of the Treasury.
        7. Advance of money to the insurgents—belonging to the Secretary of the Treasury.
        8. Military establishment—Secretary of war.
        
          
            9. Public Credit
            }
            an eventual power to the President, to
          
          
            10. Appropriations
            be executed by the Secretary of the Treasury.
          
        
        11. Survey of Galliopolis—Secretary of the Treasury.
        12. Fifty thousand dollars for Indian supplies.
        The resolution of the Senate as to the title of Georgia has been sent to the Attorney General.
        
          Edm: Randolph.
        
       